Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered August 6, 1998, convicting defendant, after a jury trial, of two counts of sexual abuse in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 5 years, unanimously affirmed.
The court properly exercised its discretion in precluding defendant from calling a witness to testify that the complainant may have been “calm” two hours after the incident. Under the circumstances, this evidence was too remote to be relevant to the complainant’s credibility. We note that the court also precluded the People from introducing similarly remote demeanor evidence contained in a hospital record.
Defendant’s challenge to the court’s charge on credibility of witnesses and the evaluation of prior inconsistent statements is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we *416would find that the charge, read as a whole, adequately conveyed the appropriate principles of law. Concur — Rosenberger, J. P., Tom, Ellerin, Rubin and Buckley, JJ.